DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  supported language pertaining to the “fluid communication” feature.
	The Examiner finds Applicant’s explanation on pages 7-8 of the newly added terminology to the claim set supported on the basis of the figures and paragraphs quoted; however, the specification requires a corresponding amendment such that the meaning of the term is apparent from the descriptive portion of the specification with clear disclosure to its import (MPEP 608.01(o), Examiner emphasis):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. …amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification.  See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3.	The prior Office Action rejections of claim 1, and thus dependent claims 2-22, and claim 8, and thus dependent claim 9, under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling are withdrawn in view of the amendments made.  
	The prior Office Action rejections of claim 1, and thus dependent claims 2-22, claim 2, and thus dependent claim 3, claim 8, and thus dependent claim 9, and claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments made.  

4.	Claim 1, and thus dependent claims 2-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1 as amended recites in part the following: 
“…a top cover coupled to a top of the top plate and having a plurality of discharge openings, at least one of the discharge openings corresponding to each of the ducts, 
the discharge opening being aligned with the corresponding one of the ducts to be in fluid communication therewith; and…”

The claim invokes improper antecedent basis for the feature of “the discharge opening” (singular) as bolded above in line 9 of the presented claim as the claim recites a plurality of discharge openings (plural) in lines 7-8.
B)	Claim 1 as amended recites in part the following:
“…a top cover coupled to a top of the top plate and having a plurality of discharge openings, at least one of the discharge openings corresponding to each of the ducts, 
the discharge opening being aligned with the corresponding one of the ducts to be in fluid communication therewith; and…” 

The claim first recites at least one of the discharge openings corresponds to each of the ducts.  The claim then improperly refers back to a singular discharge opening in line 9 that is aligned with the corresponding one of the ducts.  Thus, the claim first requires correspondence with each of the ducts for at least one of the discharge openings, and then subsequently that the discharge opening (improper antecedent basis in the singular) is aligned with a corresponding one of the ducts.  It appears “the corresponding one of the ducts” does not have proper antecedent basis given the claim instead recites that correspondence is with each of the ducts.  The claim is highly confusing, does not set forth clear meets and bounds of the claim, and does not present a construct that can be understood.  
C)	The above issue “B” compounds as the claim then recites: 
“…an extinguisher sheet between the top cover and the top plate and offset from where the discharge opening is in fluid communication with the ducts,…”

This limitation goes against the second recitation that the discharge opening is aligned with “the corresponding one of the ducts” rendering the claim indefinite.
	Appropriate correction is required.  

5.	The prior Office Action rejection of claim 1, and thus dependent claim 2-22, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and updated in view of the amendments made. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Furthermore, the amendments made require further rejections under this statute to be made against claim 1 and its dependent claims as outlined below.
A)	Claim 1 as amended recites in part, “a top cover coupled to a top of the top plate and having a plurality of discharge openings, at least one of the discharge openings corresponding to each of the ducts.”  The disclosure does not support at least one of the discharge openings corresponds to each of the ducts.  This requires a given discharge opening (or a plurality thereof as encompassed by “at least one”) to correspond to each of the ducts. In other words, taking the example of just one discharge opening having the feature, said discharge opening would be required to correspond to each of the ducts.  The feature is not described or illustrated in in the instant application and is new matter.  Applicant makes no comments in the response filed 8/16/2022 as to where support can be found for the amendments.   The drawings do not illustrate the feature and the Examiner cannot find the text anywhere within the specification.  Fig. 5B illustrates a discharge opening 161 corresponding to a respective duct 141.  Fig. 5C illustrates a plurality of sub-discharge openings 161 (P72) corresponding to a respective duct 141.  Accordingly, the feature of, “…at least one of the discharge openings corresponds to each of the ducts” fails to comply with the written description requirement.
B)	The issue is compounded later in the claim where the claim recites, “an extinguisher sheet between the top cover and the top plate and offset from where the discharge opening in fluid communication with the ducts..”  Given there is not a discharge opening (singular) in fluid communication with the ducts, the above feature with respect to the extinguisher sheet is also not supported.
C)	Arguendo, once the above issues are corrected, the issue with respect to the extinguisher sheet being offset from where respective discharge openings are in fluid communication with respective ducts would also not be considered supported as previously rejected.  It is entirely unclear to the Examiner how the extinguisher sheet 150, placed in the manner shown in Figs.1-3, 5B-5C, and 7, is such that it is offset from where respective discharge openings are in fluid communication with respective ducts.  The term “offset” or a corresponding description does not exist within the written description and the feature is not shown in the figures.  As emphasized below in Applicant’s Figure 3, the discharge openings of cover member 160, the extinguisher sheet 150, and the ducts 141 of top plate 140 are all stacked one on top the other such that the extinguisher sheet is not offset from where respective discharge openings are in fluid communication with respective ducts:

    PNG
    media_image1.png
    732
    528
    media_image1.png
    Greyscale


	Appropriate correction is required.  

Claim Rejections - 35 USC § 103
6.	As previously noted, per MPEP § 2143.03:
“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)

When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
	The claims are indefinite to the point of precluding prior art examination as detailed above for the multiple reasons set forth under 35 U.S.C. 112(b)/second paragraph.  A rejection is not made under 35 U.S.C. 103 based on what would be considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
Double Patenting 
7.	As previously noted, the issue of double patenting consideration is also not possible with respect to the claims given the claims are indefinite to the point of precluding examination as detailed above for the multiple reasons set forth under 35 U.S.C. 112(b)/second paragraph in which the meets and bounds of the claim are entirely unclear, wherein the Examiner would have to improperly engage in considerable speculation about the meaning of terms employed in the claim and make assumptions pertaining to the scope of the claims for determining whether double patenting is present or not in these applications.  The co-pending applications for which double patenting rejections have previously been applied are reproduced here and will be re-evaluated once a definitive claim is provided:
copending Application Nos. 17/014,034, 16/844,914, 16/901,474, 17/014,970,  17/014,853, 17/014,089, 17/014,976, 16/901,541, 16/901,527, 16/901,538, 17/014,061, 17/014,900, and U.S. Patent No. 11,145,933.

Response to Arguments
8.	Applicant's arguments filed 8/16/2022 have been fully considered with Applicant’s principal arguments reproduced below and addressed by subsequent Examiner response sections that are respectfully submitted.
	1) The claims were rejected, for various reasons, under 35 U.S.C. § 112(a). See generally Office action. Without conceding the propriety of the rejections, claims 1, 2, 7, 8, and 15 have been amended herein in the interest of advancing prosecution. 
Applicant will briefly respond to page 11 of the Office action, which appears to suggest that the terms "fluid communication" and "offset" are not supported by the entire disclosure of the present application. 
"Fluid Communication" 
First, Applicant notes that claim 1 is amended herein to recite, in part, "the discharge opening being aligned with the corresponding one of the ducts to be in fluid communication therewith." These features are shown in at least Figures 5B and 5C of the present application, wherein the gas (i.e., the fluid) is represented by arrows flowing from the duct 141 to the discharge opening 161 (in Fig. 5B) or the discharge openings 161 (in Fig. 6B). 
FIG. 5B FIG. 5C.-7- 
117947134.3 	Appin No. 16/901,522Amdt date August 16, 2022Reply to Office action of May 27, 2022This relationship is textually described at least at paragraph [0072] of the present application (as published), which states "Accordingly, the gas discharged from the vent of the battery cell may be discharged outside of the energy storage module 100 along the duct 141 of the top plate 140 and through the discharge opening 161 of the top cover 160, thereby facilitating user safety by preventing the user's hand from contacting the internal structure of the top cover 160." This relationship is further described at least at paragraphs [0069], [0075], [0077], and [0081] (as published). 
Second, there is no in haec verba requirement for claims or claim features, such that the term "fluid communication" need not be used in the specification for the specification to nevertheless adequately describe and support this claim feature. See MPEP § 2163(1)(B) ("While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure."); MPEP § 2163.02 ("The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement."). 
Third, the Federal Circuit has routinely approved of the use of "in fluid communication" in claims. See, e.g., Skedco, Inc. v. Strategic Operations, Inc., 685 Fed. Appx. 956, 959 (Fed. Cir. 2017) (discussing that "[t]he claimed valve need only be 'in fluid communication with' the claimed pump"); Powell v. Home Depot USA Inc., 663 F. 3d 1221, 1230 (Fed. Cir. 2011) ("The claim term requires, in the context of the entire limitation, that the cutting box interior and the dust collection structure be in fluid communication with each other. .... This requirement indicates interconnectedness between the cutting box interior and the dust collection structure, wherein the physical characteristics of the dust collection structure allow dust to pass from the cutting box and be collected by the dust collection structure."). -8- 

Response:  The Examiner finds the above explanation persuasive in terms of an explanation of how the “fluid communication” feature is implicitly supported; however, given the departure in nomenclature/new term of “fluid communication” not found within the specification, a corresponding amendment should be made to the specification (see MPEP 608.01(o); objection to the specification above, pertinent portion reproduced below with Examiner emphasis):
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. …amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification.  See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 

It is noted that the while there is no in haec verba requirement for claim features to be found supported (i.e., meet the requirements of 35 U.S.C. 112(a)/first paragraph), new terms introduced into the claim set that departs from the nomenclature of the specification that are supported in other forms (e.g., by way of drawings, implicit disclosure, inherent disclosure, etc.) are still required to have antecedent basis in the specification with Applicant making appropriate amendment of the specification whenever this nomenclature is departed from on the basis of MPEP 608.01(o).
	2) Amdt date August 16, 2022 Reply to Office action of May 27, 2022"Offset" The relevant portion of claim 1 recites, "an extinguisher sheet ... offset from where the discharge opening is in fluid communication with the ducts." This feature is shown at least in Figures 5B (reproduced below), 5C, 7 (reproduced below), 8A, 8B, 13, 15, and 16. 
FiG 5B FIG. 7.
	As shown in the drawings, the extinguisher sheet 151 is offset from (i.e., does not align with or is out of line with1) where the discharge opening 161 is in fluid communication (illustrated by the vertical arrows, as discussed above) with the ducts 141. Examples of this claimed offset relationship are described in the specification. See present application, paragraph [0081] ("As shown in FIG. 6, the extinguisher sheet 150 may have openings (e.g., opening holes) 151 corresponding to the ducts 141 of the top plate 140. Accordingly, movement of the gas through the ducts 141 may not be influenced by the extinguisher sheet 150 (e.g., the extinguisher sheet 150 may not impede the movement of the gas from the battery cells).") 
Because "offset" is a commonly used word that is being used in its common manner, Applicant respectfully submits that it is adequately supported in the specification as filed, at least by the above-mentioned drawings and paragraph. 
1 Defining "offset" as, for example, "[t]he amount or distance by which something is out of line." https://www.lexico.com/en/definition/offset. 

-9- 	Response:  As detailed in the updated rejections of record under 35 U.S.C. 112(a)/first paragraph and 35 U.S.C. 112(b)/second paragraph, the claims are replete with lack of support and indefinite issues.  In section C of the 35 U.S.C. 112(a)/first paragraph the following is noted:117947134.3 Appin No. 16/901,522 
Amdt date August 16, 2022 
Arguendo, once the above issues are corrected, the issue with respect to the extinguisher sheet being offset from where respective discharge openings are in fluid communication with respective ducts would also not be considered supported as previously rejected.  It is entirely unclear to the Examiner how the extinguisher sheet 150, placed in the manner shown in Figs.1-3, 5B-5C, and 7, is such that it is offset from where respective discharge openings are in fluid communication with respective ducts.  The term “offset” or a corresponding description does not exist within the written description and the feature is not shown in the figures.  As emphasized below in Applicant’s Figure 3, the discharge openings of cover member 160, the extinguisher sheet 150, and the ducts 141 of top plate 140 are all stacked one on top the other such that the extinguisher sheet 150 is not offset from where respective discharge openings are in fluid communication with respective ducts:

    PNG
    media_image1.png
    732
    528
    media_image1.png
    Greyscale


Applicant’s quoted portion of the instant specification reproduced below (P81, emphasis mine):
“As shown in FIG. 6, the extinguisher sheet 150 may have openings (e.g., opening holes) 151 corresponding to the ducts 141 of the top plate 140. Accordingly, movement of the gas through the ducts 141 may not be influenced by the extinguisher sheet 150 (e.g., the extinguisher sheet 150 may not impede the movement of the gas from the battery cells)" 

does not support the feature that the extinguisher sheet 150 is offset.  The quoted portion and the claimed recitation are entirely different in scope and meaning, and neither the quoted portion nor the figure implicitly support the claimed feature.  Accordingly, this rejection is maintained.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729